DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed June 7, 2022 have been received and considered by Examiner.
New claims 27-31 presented in the Amendment filed June 7, 2022 have been received and considered by Examiner.

Note on claim interpretation
Examiner notes that the use of plurals in original claim 12 (which has been moved into claim 1 in the current amendment) in “the epoxy resin comprises polyamides, bismaleimides and cyanate esters” requires that the epoxy resin comprises at least two polyamides, at least two bismaleimides and at least two cyanate esters. Removal of the plurals (removal of the “s” from each of “polyamides”, “bismaleimide” and “cyanate ester”) would change the scope of the claims from requiring at least two polyamides, at least two bismaleimides and at least two cyanate esters to requiring only one polyamide, one bismaleimide and one cyanate ester. The current claim language requires at least two polyamides, at least two bismaleimides and at least two cyanate esters (because of the use of plurals).


WITHDRAWN OBJECTIONS
All objections made of record in the previous Office Action have been withdrawn due to Applicant’s amendments in claims 8 and 11 in the Amendment filed June 7, 2022.

WITHDRAWN REJECTIONS
All rejections made of record in the previous Office Action have been withdrawn due to Applicant’s amendments in the claims in the Amendment filed June 7, 2022. Examiner notes that the prior art does not teach or suggest to one of ordinary skill in the art an epoxy resin that comprises at least two polyamides, at least two bismaleimides and at least two cyanate esters, in conjunction with the structure and remaining composition recited in claim 1.

NEW OBJECTIONS
Claim Objections
Claims 2 and 28 are objected to because of the following informalities: 
In regard to claim 2, “claims” in “claims 1” in line 1 of claim 2 should be “claim”. 
In regard to claim 28, Examiner suggests that Applicant insert “acrylate” immediately after “methyl” to make it clear that methylacrylate (or methyl acrylate) is intended be recited in claim 28 in addition to cyanoacrylate. Another way to make this clear would be to insert hyphens after “methyl” and “cyano”.
Appropriate correction is required.

Specification
The amendment filed June 7, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the recitation of the epoxy resin comprising the components recited in the claimed ranges for each respective component. The ranges recited in claims 29 and 30 for each respective component which were newly presented in the current Amendment are disclosed only in conjunction with the “consist of” transitional phrase indicator (page 5, lines 19-20 of specification), and therefore, the scope of claims 29 and 30 that is broader than the scope delineated by the recitation of “consisting of” the three components in the claimed relative amount ranges for each component is not supported in the specification as originally filed. 
Applicant is required to cancel the new matter in the reply to this Office Action.

NEW REJECTIONS
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The scope of claims 29 and 30 that is broader than the scope delineated by the recitation of “consisting of” the three components in the claimed relative amount ranges for each component is not supported in the specification as originally filed. The scope of the recitation of the epoxy resin comprising the components recited in the claimed ranges for each respective component that is broader than the scope of the recitation of the epoxy resin consisting of the components recited in the claimed ranges for each respective component is not supported in the specification as originally filed because these ranges that are recited in claims 29 and 30 for each respective component which were newly presented in the current Amendment are disclosed only in conjunction with the “consist of” transitional phrase indicator (page 5, lines 19-20 of specification).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788